United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2435
                                   ___________

Bennie Davis,                       *
                                    *
          Appellant,                *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Frank Woods; Dennis Benson, Warden, *
                                    *      [UNPUBLISHED]
          Appellees.                *
                               ___________

                          Submitted: January 7, 1998
                              Filed: January 13, 1998
                                  ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

      Bennie Davis appeals from the district court&s1 adverse grant of summary
judgment. After reviewing the record and the parties& briefs, we conclude that the
judgment of the district court was correct, and that an extended opinion would have no
precedential value. Accordingly, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendation of the Honorable
Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-